internal_revenue_service number release date index number ----------------------------------------- ------------------------------------------------------------ ----------- ------------------------------- ------------------------ - department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------------- id no ---------- -------- telephone number -------------------- refer reply to cc fip b02 plr-134247-06 date date ------------------------------------------------------------------ legend fund ------------------------------------------------------------ dear ------------ authorized representative on behalf of fund you request that the internal_revenue_service rule that the exchange of securities described in this letter does not constitute an acquisition within the meaning of sec_851 of the internal_revenue_code_of_1986 as amended code this responds to your request dated date submitted by your facts fund is a closed-end interval fund registered as a management company under the investment_company act of u s c 80a-1 et seq as amended the act fund represents that it has qualified to be taxed as a regulated_investment_company ric under subchapter_m part of the code in private companies these private equity investments compose a significant percentage of fund’s total assets as an interval fund under the securities laws fund has committed to offer to repurchase at least of its outstanding shares on a quarterly basis under rule 23c-3 of the fund seeks long-term capital appreciation by making venture capital investments fund is closed to new investors and its shares are not listed on any exchange plr-134247-06 act since fund’s shares are not listed on an exchange this repurchase program is the primary means by which fund provides liquidity to its shareholders in order to fund repurchases of shares fund must liquidate investments fund’s private equity investments are generally illiquid unless a private equity company in which fund holds shares engages in a business combination or an initial_public_offering in general an initial_public_offering requires a company to conform its capital structure and reporting systems to public company norms in order to permit the company to issue new shares to the general_public in exchange for cash and to create a public market in its shares in order to create a public market in a company’s shares any discrepancies in legal rights such as special voting dividend or liquidation rights between the existing private shares and the public common_stock will be eliminated in conjunction with the initial_public_offering engaging in an initial_public_offering are able to sell shares of the company to the public at the same time the company sells new shares such sales are often limited however in order to reassure prospective public investors that the original investors believe that the company remains a good investment sales by existing private shareholders are customarily restricted during a lock-up period following the initial private offering converted into common_stock pursuant to a recently completed initial_public_offering as a party to a customary lock-up agreement fund is contractually prevented from selling its shares of this company’s common_stock for a period of approximately months in certain cases existing private shareholders such as fund of a company fund held shares of preferred_stock in a private company that have been fund represents that no business_assets were added to the company in the course of the initial_public_offering fund further represents that the exchange of preferred shares for common shares in the course of the initial_public_offering was structured as a tax-free transaction with respect to fund under either sec_368 or sec_1036 of the code law and analysis sec_851 of the code provides that a corporation shall not be considered a ric for any taxable_year unless at the close of each quarter of the taxable_year a at least percent of the value of its total assets is represented by cash cash items government securities securities of other rics and other_securities limited in the case of other_securities of any one issuer to not more than of the value of the assets of the ric and to not more than percent of the voting_securities of the issuer and b not more than of the value of the ric’s total assets is invested in i securities other than government securities or the securities of other rics of any one issuer ii the securities other than the securities of other rics of or more issuers plr-134247-06 which the ric controls and which are engaged in the same similar or related trades_or_businesses or iii the securities of one or more qualified publicly_traded_partnerships sec_851 of the code provides in pertinent part that a corporation which meets the requirements of sec_851 at the close of any quarter shall not lose its status as a ric because of a discrepancy during a subsequent quarter between the value of its various investments and such requirements unless the discrepancy exists immediately after the acquisition of any security or other_property and is wholly or partly the result of this acquisition the diversification requirements of sec_851 are designed to prevent rics from concentrating their investment_assets in a small number of companies or in certain forms of assets revrul_76_392 1976_2_cb_249 relief from a strict mechanical application of the percentage limitations set forth in sec_851 is provided in sec_851 which distinguishes between cases in which the failure to comply with the percentage limitations results from a fluctuation in the market_value of the investment_assets held and not from an acquisition of a new or additional investment id see also sec_1_851-5 example of the income_tax regulations the regulations sec_851 also offers a corporation the opportunity to cure a failure to meet the diversification requirements occasioned by an acquisition within days after the close of the quarter in which the acquisition occurred in view of these two broad areas of classification or mitigating provisions revrul_76_392 states that it is reasonable to give the term acquisition an expansive interpretation to further the legislative objective of prohibiting concentration of investment_assets id pincite revrul_63_170 1963_2_cb_286 holds that the term acquisition as used in sec_851 of the code includes the receipt of securities of a third party that is the acquiring_corporation in a reorganization with a portfolio company pursuant to sec_368 this ruling also holds that the term acquisition includes the receipt of securities of a third party by in-kind distribution from a portfolio company pursuant to an anti-trust order revrul_74_133 1974_1_cb_165 holds that a stock split does not constitute an acquisition as that term is used in sec_851 of the code because it is a mere change in the number of shares and is therefore distinguishable from the exchange for stock of another company in an acquisitive reorganization described in revrul_63_170 revrul_76_392 analyzed the distinction between revrul_63_170 and revrul_74_133 as dependent on whether there has been a mere change in the number of shares representing the original investment in a corporation as opposed to a change in the nature or extent of such investment in making this determination the ruling further alludes to a significant change in the nature of the investment itself as one of the relevant considerations although the nontaxable_exchange of preferred_stock for common_stock described in this letter represents a change in the nature if not the plr-134247-06 extent of fund’s original investment that differs from the mere change in the number of shares in a corporation undergoing a stock split as described in revrul_74_133 the change is not sufficiently significant to warrant the classification of the transaction as an acquisition for purposes of sec_851 unlike the receipt of securities of an acquiring_corporation in a sec_368 reorganization as described in revrul_63_170 no business_assets have been added to the private equity company pursuant to the terms of its initial_public_offering the exchange of preferred_stock for common_stock of a single company under these circumstances also does not fundamentally resemble the receipt of securities of a third party by in-kind distribution from a portfolio company pursuant to an anti-trust order that is treated as an acquisition in revrul_63_170 furthermore a closed-end interval fund requires liquidity in order to redeem a percentage of its shares on a periodic basis as it is required to do under the act an initial_public_offering offers a closed-end interval fund that invests a significant percentage of its assets in private equity investments a principal means of achieving this necessary liquidity to require instead under the tax law that fund dispose_of its investments in a private equity company prior to an initial_public_offering would significantly impede fund from achieving the liquidity necessary to fulfill its securities laws obligations in view of the requirement that a ric comply both with the diversification rules of subchapter_m and the provisions of the act it is appropriate to consistently interpret these sets of rules see revrul_2003_84 2003_2_cb_289 conclusion where as described in this letter fund as a closed-end interval fund exchanges preferred_stock of a corporation for common_stock of that corporation a in a reorganization that is nontaxable under either sec_368 or sec_1036 of the code b pursuant to the terms of an initial_public_offering that does not involve a business combination or other infusion of business_assets other than cash and c is contractually prohibited from disposing of the common_stock for a significant period of time under a customary lock-up agreement we rule that fund’s receipt of common_stock does not constitute an acquisition within the meaning of sec_851 plr-134247-06 no opinion is expressed concerning whether fund otherwise qualifies as a ric under subchapter_m part i of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely william e coppersmith william e coppersmith chief branch office of associate chief_counsel financial institutions products
